Citation Nr: 1036367	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-06 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation in excess of 40 percent 
for low back strain with degenerative disc disease and levo-
convex scoliosis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1976.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

The Veteran testified at a travel Board hearing before the 
undersigned in June 2010; the hearing transcript has been 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At his hearing, the Veteran testified that he received treatment 
for his back disorder from a Dr. Dimlin in Midland.  Because VA 
is on notice that there are records that may be applicable to the 
Veteran's claim and because these records may be of use in 
deciding the claim, these records are relevant and should be 
obtained.  38 C.F.R. 
§ 3.159(c)(1) (2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  

VA examinations completed in July 2006 and October 2007 do not 
clearly address the rating criteria as it pertains to 
incapacitating episodes due to intervertebral disc syndrome and 
do not clearly address whether the Veteran has any neurological 
manifestations secondary to his service-connected back 
disability.  In that regard, the Board notes that the evidence of 
record reflects complaints related to parasthesias or tingling in 
the bilateral legs associated with the Veteran's back pain.  

In light of the foregoing, the Board finds that an updated VA 
examination is needed to fully and fairly evaluate the Veteran's 
claim for an increased rating.  See Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (noting that where the record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination - particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of the 
disability since the previous examination); Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (finding that the Board should have 
ordered a contemporaneous examination of the Veteran because a 
23-month old exam was too remote in time to adequately support a 
decision on appeal for an increased rating).  The Board finds 
that a remand for a new VA examination is necessary to assess the 
current severity of the Veteran's low back strain with 
degenerative disc disease and levo-convex scoliosis along with 
any related neurological manifestations.

Accordingly, the case is REMANDED for the following action:

1.	 With any necessary assistance from the 
Veteran, obtain all of his records from 
Dr. Dimlin in Midland. All attempts to 
obtain these records should be documented 
in the claims folder.

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; and 
(d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2009).



2.	Schedule the Veteran for an updated VA 
orthopedic examination to determine the 
current severity of his low back strain 
with degenerative disc disease and levo-
convex scoliosis.  The claims folder must 
be made available to the examiner for 
review, and the examination report should 
reflect that such review was completed.  
All indicated tests should be performed 
and the findings reported in detail.  
Following a review of the record and an 
examination of the Veteran, the examiner 
should provide a response to all of the 
following:

(a) The examiner should indicate whether 
the Veteran has symptomatology associated 
with his low back strain with degenerative 
disc disease and levo-convex scoliosis 
that approximates unfavorable ankylosis of 
the entire thoracolumbar spine, or 
unfavorable ankylosis of the entire spine.

The Board notes that for VA compensation 
purposes, unfavorable ankylosis is a 
condition in which the entire cervical 
spine, the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurological symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 
C.F.R. 4.71a, General Rating Formula for 
Disease and Injuries of the Spine, Note 
(5).

(b) The examiner should indicate whether 
the Veteran has incapacitating episodes 
associated with his low back strain with 
degenerative disc disease and levo-convex 
scoliosis.  The examiner should describe 
the frequency and duration of any such 
incapacitating episodes.  

An incapacitating episode is defined as 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
physician- prescribed bed rest and 
treatment by a physician.

(c) After considering the Veteran's 
documented medical history, the examiner 
should identify all impairments associated 
with the Veteran's degenerative disc 
disease with arthritis of the lumbosacral 
spine, including any associated 
neurological impairment.  In assessing the 
presence of any neurological impairment 
and the severity of such, the VA examiner 
should note that the record reflects 
complaints related to tingling and 
numbness in the lower extremities.  

(d) The examiner should offer an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's low back 
strain with degenerative disc disease and 
levo-convex scoliosis would cause marked 
interference with employment or, in the 
alternative, renders him unable to follow 
a substantially gainful employment.  Any 
opinion should be accompanied by an 
explanation regarding how the Veteran's 
service-connected disability causes marked 
interference with employment or an 
inability to follow a substantially 
gainful employment.

3.	Review the examination report to ensure 
that it is in complete compliance with 
this remand.  If it is deficient in any 
manner, implement corrective procedures at 
once.

4.	Notify the Veteran that it is his 
responsibility to report for the scheduled 
VA examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

5.	 After all development has been completed, 
review the case again based on the 
additional evidence submitted since the 
claim was last adjudicated in September 
2008.  If the benefits sought are not 
granted, furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case, and give the 
Veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
